Citation Nr: 0836370	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals. 
 
2.  Entitlement to service connection for peripheral 
neuropathy. 
 
3.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.  He had service in the Pacific Theatre of 
Operations.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Lincoln, Nebraska Regional Office (RO) 
that among other things, denied service connection for cold 
injury residuals, peripheral neuropathy, and a respiratory 
disorder.

These issues were remanded in a decision of the Board dated 
in May 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There is competent evidence of record that the veteran 
currently displays cold injury residuals of the hands as the 
result of cold exposure during service.

2.  A current diagnosis of peripheral neuropathy is not shown 
by the evidence of record.

3.  A respiratory disorder in service did not result in a 
chronic disorder.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
veteran, cold injury residuals of the hands were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

3.  A respiratory disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has residuals of his cold 
injury of the extremities, to include cold sensitivity, as 
well as peripheral neuropathy and a respiratory condition 
that are of service onset for which service connection should 
be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The appellant has been specifically notified 
regarding the criteria for rating any disability or an award 
of an effective date is service connection is granted. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decisions on the claims under 
consideration.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of a letter 
sent to the appellant in October 2005 that fully addressed 
the required notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also adjudicated the claims in 
supplemental statements of the case dated in September 2007 
and July 2008 after proper notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeals of entitlement to 
service connection for cold injury residuals, peripheral 
neuropathy and a respiratory disorder as the timing error did 
not affect the essential fairness of the adjudication.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private clinical records have been 
submitted in support of the claim.  VA clinical records have 
also been obtained.  The case was remanded for a VA 
examination, to include a medical opinion, that was conducted 
in June 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary or is able to be secured for a fair adjudication of 
the claims that has not been obtained.  The Board thus finds 
that all necessary development has been accomplished and that 
appellate review may proceed without prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Factual Background

The veteran's administrative records document that he 
received the Army of Occupation Medal for Service in Japan.  
He served in no battles or campaigns.

The veteran's service medical records reflect that he was 
hospitalized for seven days in March 1946 for acute catarrhal 
nasopharyngitis.  On service discharge examination in August 
1947, it was noted that he had had bronchitis in April 1946.  
A chest X-ray and lungs were reported to be normal.  The skin 
and feet were noted to be normal and no neurologic diagnosis 
was recorded.  

Post service private clinical records dating from 1978 
reflect that the appellant was extensively evaluated for 
numerous complaints and disorders over the years.  On 
admission to Bishop Clarkson Memorial Hospital in December 
1986 for a condition unrelated to this appeal, a physical 
examination indicated that his skin was of normal turgor, the 
extremities showed no edema and that neurological status was 
normal.  The chest and lungs were clear to auscultation and 
percussion.  Multiple comprehensive physical examinations 
were performed over the years and no neurologic findings or 
symptoms pertaining to the lower extremities were noted.  
However, chest X-rays in December 1992 were interpreted as 
showing right lobe infiltration diagnosed as lateral 
pneumonia

The appellant was admitted to Bryan Memorial Hospital in 
August 1994 where a physical examination noted a history of 
heavy smoking and mild wheezing.  An X-ray was interpreted as 
showing diffuse atelectasis in both lung bases.  Pleural 
effusion was present.  

On VA skin examination in November 1994, no complaints 
pertaining to the extremities or peripheral neuropathy were 
recorded, and no conditions relating thereto were found.  The 
appellant was afforded a comprehensive physical examination 
in March 2001 whereupon it was noted that review of 
respiratory history disclosed no dyspnea on exertion, 
shortness of breath at rest, cough, wheezing, or hemoptysis.  
Neurological status was reported as showing no paresthesias 
or weakness of any muscle groups.  No lesions, bruising, dry 
skin or ecchymosis was noted on integumentary history. 

In August 2002, S. L. H., M.D., wrote that the veteran was 
exposed to extreme cold weather in 1946 and suffered 
frostbite, but provided no diagnosis of any skin or extremity 
residuals or compromise relating thereto.

The veteran filed a claim for multiple disabilities that 
included peripheral neuropathy, a respiratory disorder and 
cold sensitization in September 2002.

Another private examiner, D. W. S., M.D., wrote in November 
2003 that he believed that the veteran's problem with his 
hands was Reynaud's phenomenon that was very likely due to 
extreme cold exposure.  It was reported that the appellant 
had suffered frostbite while on active duty in Japan in 1946.

The accredited representative wrote in July 2006 that the 
veteran had suffered a stroke in July 2006 and was currently 
a resident in a nursing home.

The veteran was admitted to the VA Grand Island Nursing Home 
in November 2006 due to a significant decline in his overall 
mental and physical status.  It was reported that he 
currently required complete assistance with activities of 
daily living due to general physical deterioration.  A 
detailed background history and comprehensive physical 
examination were performed upon admission.  It was noted that 
the appellant had smoked cigarettes at one time and did have 
an approximate 30-pack/year history of smoking, but no 
history of chronic obstructive pulmonary disease, and no 
shortness of breath.  It was reported that there were no 
specific skin issues.  The lungs were clear to auscultation.  
Neurologic status indicated some weakness of the left upper 
extremity, more than his overall generalized weakness.  Deep 
tendon reflexes were decreased.  Numerous active and inactive 
diagnoses were provided upon completion of the intake 
examination that did not include peripheral neuropathy, cold 
injury residuals or a respiratory disorder.

A VA outpatient clinical record dated in January 2007 was 
interpreted as showing some infiltrate and/or atelectasis in 
the left lower lung or scarring.

The veteran complaints were recorded by his wife on a 
compensation and pension examination worksheet received in 
September 2007.  It was noted that he was exposed to freezing 
cold weather while sleeping in tents and bombed out 
buildings, as well as when engaged in outside kitchen duties 
while serving in Japan in January and February 1947.  She 
reported that the appellant currently had "frozen" hands 
and fingers and that he could no longer use his hands or 
feet.  It was indicated that his hands had warmed up on their 
own at the time as no doctor was there, but that symptoms had 
come back numerous times during cold weather, and that the 
hands were cold most times with whitened and rigid fingers.  
The appellant's spouse stated that he had to wear heavy 
gloves in cold weather, and that he could not tolerate very 
much cold weather because his fingers would blanch and crack.  

Pursuant to the Board's May 2008 remand, the appellant was 
afforded a VA compensation and pension examination in June 
2008.  The examiner noted that the claims folder was 
reviewed, and stated that the appellant was brought to the 
compensation and pension examination in a van accompanied by 
nursing home personnel, neither of whom knew anything about 
his medical history.  It was reported that the veteran was 
completely dependent on others for his care and could not 
perform any activities of daily living.  It was observed that 
he was in a padded wheelchair, restrained and in a semi-
reclined position.  The examiner noted that when questioned, 
there were only a few moments when the veteran responded very 
briefly, but only with very short one-word answers, 
subsequent to which he would stop responding and look into 
the distance.  It appeared that he did not remember very 
much. 

The examiner stated that when asked about his military career 
in Japan and whether he had frostbite, the veteran replied 
'yes'.  He said that his hands were 'white' when asked what 
his hands looked like many years before.  He was asked about 
cold exposure to his lower extremities and peripheral 
neuropathy but did not respond.  The examiner related that 
the current examination would be essentially based on review 
of old records because the veteran was not able to 
participate due to his overall medical condition.  It was 
noted that he had a letter from a private rheumatologist who 
mentioned Raynaud's phenomenon as it related to cold 
exposure.  

The VA examiner presented an excerpt taken from the National 
Heart, Lung and Blood Institute concerning the etiologies of 
Raynaud's phenomenon.  Following recitation of the medical 
authority, the examiner stated that there was no point in 
performing testing as the veteran could not tolerate it.  It 
was opined that the only respiratory condition that could be 
determined, based on review of the record, appeared to be 
related to congestive heart failure in the past, but that 
there had been no mention of that recently.  The examiner 
stated that no other current respiratory issues could be 
ascertained and that there was no evidence of any current 
respiratory disorder in the medical records.  

The examiner related that "I could not find any evidence 
that the veteran has been diagnosed or has mentioned a 
specific peripheral neuropathy."  The examiner also stated 
that "I could not determine whether he has any typical 
residuals of cold exposure in the lower extremities nor a 
peripheral neuropathy, because this information was not 
obtainable."  It was later noted that there was no evidence 
of peripheral neuropathy in the medical records.

The examiner found that based on review of the current 
medical literature, there could be a relationship between 
previous cold exposure/frostbite and development of Raynaud's 
phenomenon.  It was noted that there was documentation from a 
private rheumatologist, and that even in light of his not 
being able to obtain any current or past symptoms from the 
veteran because of severe medical comorbidities, and his 
inability to discuss this, "I feel that it is at least as 
likely as not that he does have a residual of a cold injury, 
specifically old frostbite of the hands causing Reynaud's 
phenomenon..."  The examiner stated that he agreed with the 
veteran's private care provider and his diagnosis concerning 
Raynaud's phenomenon, and indicated that this opinion was 
further corroborated by the article abstract regarding 
Reynaud's.

1.  Service connection for residuals of cold injury.  

The veteran is seeking service connection for cold 
sensitization of the hands which he states was the result of 
exposure to extreme cold weather while serving in occupied 
Japan.  The Board observes that service medical records do 
not refer to any treatment for such, and that the post 
service record is also not indicative of any complaints or 
findings relating to cold injury residuals for more than 
fifty years.  The appellant and his wife do attest in 
statements, however, that symptoms of such persisted over the 
many years, to include coldness, blanching, and stiffness, 
especially in cooler weather.  The appellant's private 
physician has opined that he now has Raynaud's phenomenon 
that is a direct result of the initial cold exposure.  A VA 
examiner in June 2008, who incidentally noted that he had 
performed numerous cold injury examinations for over a 
decade, corroborated this finding.  In view of such, the 
Board finds that while continuity of symptomatology is not 
clearly demonstrated, there is a plausible basis for an 
association between current disability and active duty given 
the circumstances of the veteran's service.  In spite of the 
absence of complaints of findings of cold injury residuals 
over the years, the private and VA examiners have presented a 
convincing case that there is a relationship between the 
veteran's service and current hand symptoms.  The Board also 
cannot easily dissociate the appellant's reported 
longstanding hand complaints and symptoms from current 
disability affecting the upper extremities.  Service 
connection may be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2008).  In view of such, the 
Board finds that continuity of in-service symptomatology 
leading to current hand symptomatology is reasonably 
established. See 38 C.F.R. § 3.303.  Under the circumstances, 
the Board resolves the benefit of the doubt in favor of the 
veteran by finding that service connection for residuals of 
cold injury residuals of the hands is warranted.

2.Service connection for peripheral neuropathy.

In this regard, the Board points out that service connection 
requires evidence that establishes that the veteran currently 
has a diagnosis of the claimed disability for which service 
connection is being sought. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). However, it is demonstrated that there 
is no diagnosis of peripheral neuropathy in the service 
medical records or post service clinical record for which 
service connection may be granted.  Moreover, after review of 
the record and examination by VA in June 2008, the examiner 
unambiguously stated that there was no evidence that the 
appellant had peripheral neuropathy.  While the veteran may 
have claimed that he has this disability, as a layperson, he 
is not competent to support the claim on the basis of his 
assertions alone as he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, for the reasons discussed 
above, service connection for peripheral neuropathy must be 
denied on the basis that no current disability of this nature 
is clinically demonstrated.  

3.  Service connection for a respiratory disorder.

The Board observes in this instance that although service 
medical records do indeed show that the veteran was 
hospitalized for a respiratory illness in 1946 during active 
duty, subsequently diagnosed as bronchitis, the lungs and 
chest were reported to be normal at discharge in 1947.  The 
extensive post service record does not document any symptoms 
affecting the lungs until 1992 when he was found to have an 
infiltration affecting the right lung for which a diagnosis 
of pneumonia was provided.  This is approximately 35 years 
after release from active duty.  Under the circumstances, the 
Board finds that bronchitis in service did not develop into a 
chronic disorder and continuity of in-service symptomatology 
is not established. See 38 C.F.R. § 3.303.  Most recently, a 
VA outpatient X-ray report in January 2007 was interpreted as 
showing some infiltrate and/or atelectasis in the left lower 
lung or scarring, but when evaluated by VA in June 2008, no 
respiratory problem was determined.  As noted above, no 
respiratory problem was diagnosed after extensive examination 
when the appellant was admitted to the VA Grand Island 
Nursing Home in November 2006.  The Board thus finds that a 
current respiratory disorder is not definitively established 
and none has been related to active duty.

The Board points out that although the veteran now contends 
that he has a respiratory disorder related to service, it is 
well established that it is the province of trained health 
care providers to enter conclusions that require medical 
expertise, such as opinions as to diagnosis, causation and 
etiology. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
In this case, the VA examiner's opinion in June 2008 
concludes that the veteran does not respiratory disorder 
after review of the record.  The record in this instance 
contains no competent medical evidence to the contrary.  As a 
layperson, the appellant cannot support the claim on the 
basis of his assertions alone and is not competent to provide 
a probative opinion on a medical matter. See Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Under the circumstances, 
service connection for a respiratory disorder must be denied. 
See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 

The preponderance of the evidence is against the claims of 
entitlement to service connection for peripheral neuropathy 
and a respiratory disorder. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for cold injury residuals of the lower 
extremities is granted.

Service for peripheral neuropathy is denied.

Service connection for a respiratory disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


